UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	January 31, 2016 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/16 (Unaudited) COMMON STOCKS (96.7%) (a) Shares Value Aerospace and defense (7.7%) Airbus Group SE (France) 413,368 $25,999,993 Bombardier, Inc. Class B (Canada) (NON) (S) 8,757,462 6,126,285 Embraer SA ADR (Brazil) 311,000 8,950,580 General Dynamics Corp. 341,500 45,682,455 Honeywell International, Inc. 574,900 59,329,680 L-3 Communications Holdings, Inc. 391,600 45,754,544 Northrop Grumman Corp. 425,000 78,650,500 Raytheon Co. 286,200 36,702,288 Rockwell Collins, Inc. (S) 128,500 10,393,080 United Technologies Corp. 277,400 24,325,206 Airlines (0.4%) American Airlines Group, Inc. 430,800 16,796,892 Automobiles (0.2%) General Motors Co. 218,400 6,473,376 Banks (11.1%) Bank of America Corp. 5,260,194 74,379,143 BB&T Corp. 412,100 13,459,186 Citigroup, Inc. 2,349,580 100,045,116 JPMorgan Chase & Co. 2,621,046 155,952,237 PacWest Bancorp 185,500 6,809,705 Regions Financial Corp. 2,618,500 21,262,220 Wells Fargo & Co. 2,395,279 120,314,864 Beverages (0.5%) Molson Coors Brewing Co. Class B 251,400 22,746,672 Biotechnology (0.9%) AbbVie, Inc. 333,600 18,314,640 Gilead Sciences, Inc. 234,200 19,438,600 Building products (0.4%) Fortune Brands Home & Security, Inc. 356,100 17,302,899 Capital markets (4.2%) AllianceBernstein Holding LP 573,400 10,573,496 Bank of New York Mellon Corp. (The) 242,900 8,797,838 Charles Schwab Corp. (The) 814,600 20,796,738 E*Trade Financial Corp. (NON) 254,600 5,998,376 Goldman Sachs Group, Inc. (The) 236,493 38,207,809 KKR & Co. LP 2,025,896 27,612,962 Morgan Stanley 1,718,800 44,482,544 State Street Corp. 551,800 30,751,814 Chemicals (3.5%) Axalta Coating Systems, Ltd. (NON) 883,077 21,026,063 Axiall Corp. 297,200 5,328,796 CF Industries Holdings, Inc. 708,500 21,255,000 Dow Chemical Co. (The) 831,000 34,902,000 E.I. du Pont de Nemours & Co. 669,100 35,301,716 Linde AG (Germany) 98,780 13,344,061 Monsanto Co. 195,000 17,667,000 Symrise AG (Germany) 123,142 7,945,316 Commercial services and supplies (0.6%) Tyco International PLC 699,142 24,043,493 Communications equipment (1.4%) Cisco Systems, Inc. 2,535,057 60,309,006 Consumer finance (0.4%) Synchrony Financial (NON) 614,400 17,461,248 Containers and packaging (0.4%) Packaging Corp. of America 345,000 17,536,350 Diversified consumer services (—%) ITT Educational Services, Inc. (NON) (S) 616,249 1,670,035 Diversified telecommunication services (1.3%) AT&T, Inc. 744,700 26,853,882 Verizon Communications, Inc. 649,014 32,431,230 Electric utilities (1.9%) American Electric Power Co., Inc. 225,400 13,742,638 Edison International 231,700 14,319,060 Exelon Corp. 1,860,200 55,006,114 Energy equipment and services (2.2%) Baker Hughes, Inc. 553,100 24,065,381 Ezion Holdings, Ltd. (Singapore) (S) 6,999,920 2,561,585 Halliburton Co. 769,100 24,449,689 Schlumberger, Ltd. 458,939 33,167,522 Weatherford International PLC (NON) 2,145,900 14,463,366 Food and staples retail (2.1%) CVS Health Corp. 535,000 51,675,650 Wal-Mart Stores, Inc. 609,700 40,459,692 Food products (1.2%) JM Smucker Co. (The) 127,500 16,360,800 Kraft Heinz Co. (The) 85,300 6,658,518 Mondelez International, Inc. Class A 706,100 30,432,910 Health-care equipment and supplies (2.3%) Abbott Laboratories 291,000 11,014,350 Baxter International, Inc. (S) 501,000 18,336,600 C.R. Bard, Inc. 134,600 24,668,142 Medtronic PLC 494,431 37,537,202 Zimmer Biomet Holdings, Inc. 123,600 12,268,536 Health-care providers and services (1.4%) Cardinal Health, Inc. 287,200 23,369,464 Cigna Corp. 191,400 25,571,040 UnitedHealth Group, Inc. 121,900 14,038,004 Hotels, restaurants, and leisure (1.1%) Hilton Worldwide Holdings, Inc. 1,605,700 28,597,517 Penn National Gaming, Inc. (NON) (S) 1,277,336 18,048,758 Household durables (0.5%) PulteGroup, Inc. 928,900 15,568,364 Whirlpool Corp. 49,000 6,585,110 Household products (0.3%) Procter & Gamble Co. (The) 143,100 11,689,839 Independent power and renewable electricity producers (1.6%) Calpine Corp. (NON) 2,816,017 43,113,220 NRG Energy, Inc. 2,687,300 28,592,872 Industrial conglomerates (1.5%) General Electric Co. (S) 1,862,220 54,190,602 Siemens AG (Germany) 152,084 14,558,805 Insurance (5.6%) American International Group, Inc. 1,545,025 87,263,012 Assured Guaranty, Ltd. 1,290,980 30,699,504 Chubb, Ltd. 217,000 24,536,190 Genworth Financial, Inc. Class A (NON) 1,684,400 4,682,632 Hartford Financial Services Group, Inc. (The) 959,800 38,564,764 MetLife, Inc. 751,887 33,571,755 Prudential PLC (United Kingdom) 1,487,020 29,229,292 Internet and catalog retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 32 Global Fashion Holding SA (acquired 8/2/13, cost $2,567,154) (Private) (Brazil) (F) (RES) (NON) 60,600 1,530,143 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 32 New Middle East Other Assets GmbH (acquired 8/2/13, cost $21) (Private) (Brazil) (F) (RES) (NON) 16 13 Internet software and services (1.3%) Alphabet, Inc. Class C (NON) 62,180 46,196,631 Yahoo!, Inc. (NON) 320,200 9,449,102 IT Services (0.6%) Computer Sciences Corp. 784,800 25,168,536 Media (2.9%) Comcast Corp. Class A 585,800 32,634,918 Discovery Communications, Inc. Class A (NON) (S) 542,300 14,962,057 DISH Network Corp. Class A (NON) 335,500 16,194,585 Liberty Global PLC Ser. C (United Kingdom) (NON) 845,200 28,153,612 Time Warner Cable, Inc. 84,900 15,452,649 Time Warner, Inc. 300,000 21,132,000 Metals and mining (0.7%) Alcoa, Inc. 1,687,100 12,298,959 BHP Billiton, Ltd. (Australia) 517,112 5,677,599 Newmont Mining Corp. 684,200 13,656,632 Multi-utilities (0.5%) PG&E Corp. 410,200 22,524,082 Multiline retail (0.2%) Macy's, Inc. 244,600 9,884,286 Oil, gas, and consumable fuels (11.1%) Anadarko Petroleum Corp. 1,041,700 40,720,053 Apache Corp. 297,900 12,672,666 Cabot Oil & Gas Corp. 1,556,100 32,289,075 Concho Resources, Inc. (NON) 220,500 20,976,165 ConocoPhillips 1,118,300 43,703,164 CONSOL Energy, Inc. (S) 585,200 4,646,488 Devon Energy Corp. 791,400 22,080,060 Diamondback Energy, Inc. (NON) 283,375 21,408,981 Energen Corp. 304,600 10,743,242 EOG Resources, Inc. 207,000 14,701,140 Exxon Mobil Corp. 448,692 34,930,672 Gulfport Energy Corp. (NON) 953,400 28,172,970 Marathon Oil Corp. 1,094,000 10,644,620 MPLX LP 276,410 8,505,136 Nordic American Tankers, Ltd. (Norway) (S) 660,200 8,391,142 Pioneer Natural Resources Co. 304,300 37,717,985 Royal Dutch Shell PLC ADR Class A (United Kingdom) 1,799,281 79,042,414 Scorpio Tankers, Inc. 2,473,900 15,090,790 Suncor Energy, Inc. (Canada) 725,944 17,193,820 Total SA ADR (France) (S) 458,199 20,307,380 Whiting Petroleum Corp. (NON) 1,504,585 11,058,700 Paper and forest products (0.3%) Louisiana-Pacific Corp. (NON) (S) 918,300 14,435,676 Personal products (1.1%) Avon Products, Inc. (S) 3,553,298 12,045,680 Coty, Inc. Class A 673,345 16,571,020 Edgewell Personal Care Co. 299,368 22,156,226 Pharmaceuticals (10.9%) Allergan PLC (NON) 139,300 39,621,099 AstraZeneca PLC ADR (United Kingdom) (S) 1,393,900 44,911,458 Bristol-Myers Squibb Co. 551,200 34,262,592 Eli Lilly & Co. 474,300 37,517,130 Johnson & Johnson 759,700 79,343,068 Merck & Co., Inc. 1,511,391 76,582,182 Perrigo Co. PLC (S) 82,800 11,971,224 Pfizer, Inc. 2,643,134 80,589,156 Sanofi ADR (France) 505,800 21,061,512 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 630,100 38,738,548 Zoetis, Inc. 444,938 19,154,581 Real estate investment trusts (REITs) (0.9%) American Tower Corp. 141,400 13,339,676 Gaming and Leisure Properties, Inc. 979,000 25,532,320 Road and rail (0.5%) Union Pacific Corp. 329,700 23,738,400 Semiconductors and semiconductor equipment (1.5%) Intel Corp. 1,137,200 35,275,944 Lam Research Corp. 170,950 12,272,501 Micron Technology, Inc. (NON) 1,820,300 20,077,909 Software (2.5%) Microsoft Corp. 1,555,500 85,692,495 Oracle Corp. 386,800 14,044,708 TiVo, Inc. (NON) 1,315,800 10,500,084 Specialty retail (2.0%) Advance Auto Parts, Inc. 122,200 18,580,510 Bed Bath & Beyond, Inc. (NON) (S) 209,300 9,035,481 Gap, Inc. (The) (S) 904,000 22,346,880 Home Depot, Inc. (The) 158,200 19,895,232 Michaels Cos., Inc. (The) (NON) (S) 423,900 9,241,020 Tile Shop Holdings, Inc. (NON) (S) 723,300 10,929,063 Technology hardware, storage, and peripherals (2.8%) Apple, Inc. 496,800 48,358,512 EMC Corp. 1,065,000 26,380,050 Hewlett Packard Enterprise Co. 856,700 11,788,192 HP, Inc. 880,900 8,553,539 Samsung Electronics Co., Ltd. (South Korea) 30,934 29,860,939 Thrifts and mortgage finance (0.6%) Radian Group, Inc. 2,699,655 27,158,529 Tobacco (0.9%) Philip Morris International, Inc. 435,400 39,190,354 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) (S) 988,222 31,820,747 Total common stocks (cost $4,325,183,148) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 56,775 $5,070,717 Total convertible preferred stocks (cost $5,677,500) SHORT-TERM INVESTMENTS (8.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.53% (d) Shares 191,024,917 $191,024,917 Putnam Short Term Investment Fund 0.39% (AFF) Shares 167,812,463 167,812,463 SSgA Prime Money Market Fund Class N 0.31% (P) Shares 4,590,000 4,590,000 U.S. Treasury Bills 0.17%, February 18, 2016 (SEGSF) $238,000 237,976 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 4,211,000 4,210,756 Total short-term investments (cost $367,876,181) TOTAL INVESTMENTS Total investments (cost $4,698,736,829) (b) FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $138,409,634) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 3/16/16 $85,967,238 $90,988,047 $5,020,809 Euro Sell 3/16/16 17,484,619 17,177,879 (306,740) JPMorgan Chase Bank N.A. Euro Sell 3/16/16 31,037,652 30,243,708 (793,944) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,443,098,495. (b) The aggregate identified cost on a tax basis is $4,742,078,150, resulting in gross unrealized appreciation and depreciation of $534,135,487 and $607,614,607, respectively, or net unrealized depreciation of $73,479,120. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,530,220, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $217,802,220 $163,558,575 $213,548,332 $147,899 $167,812,463 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $191,024,917, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $191,587,402. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $758,264 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $793,944 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $910,909 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $305,385,453 $— $1,530,220 Consumer staples 269,987,361 — — Energy 591,142,621 2,561,585 — Financials 982,253,678 29,229,292 — Health care 688,309,128 — — Industrials 451,986,904 40,558,798 — Information technology 414,067,209 29,860,939 — Materials 193,408,192 26,966,976 — Telecommunication services 91,105,859 — — Utilities 177,297,986 — — Total common stocks Convertible preferred stocks — 5,070,717 — Short-term investments 172,402,463 195,473,649 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,920,125 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $5,020,809 $1,100,684 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $5,020,809 $— 5,020,809 Total Assets $5,020,809 $— $5,020,809 Liabilities: Forward currency contracts# 306,740 793,944 1,100,684 Total Liabilities $306,740 $793,944 $1,100,684 Total Financial and Derivative Net Assets $4,714,069 $(793,944) $3,920,125 Total collateral received (pledged)##† $4,590,000 $(793,944) Net amount $124,069 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 25, 2016
